DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a/the power control unit, in claims 9 and 10.
In the drawings, in figure 2 “power supply control unit 303”, and/or, in the specification, in paragraphs 0026, 0035, 0036, 0047, 0048, 0049, 0053, 0056, 0059, 0062, 0063, 0075, 0076, 0077, 0080, 0082, 0085-0087, 0088 and 0089 (in the USPGPUB version) “power supply control unit 303”, is being interpreted to read on: a/the power control unit, in claims 9 and 10.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caroline Do, Reg. No. 47,529 on 09/01/2021.

The application has been amended as follows: 
In the claims:
1.  (currently amended) An apparatus comprising:
	a processor including a plurality of cores,
           wherein the processor is configured to switch a power state between a first power state and a second power state, the first power state being a state where one of the plurality of cores is usable and the other cores are unusable, the second power state being a state where the plurality of cores are unusable,
          wherein, based on reception of predetermined data in the second power state, the processor switches the power state from the second power state to the first power , the processor switches the power state from the first power state to the second power state.

2.  (currently amended) The apparatus according to claim 1,
          wherein the processor is configured to switch the power state to a third power state where the plurality of cores are usable, and
          wherein, based on reception of the predetermined data in the second power state, the processor switches the power state from the second power state to the first power state, and based on reception of data different from the predetermined data in the first power state, the processor switches the power state from the first power state to the third power state.

3.  (previously presented) The apparatus according to claim 1, wherein the predetermined data is a packet signal to be received via a network.

4.  (original) The apparatus according to claim 1, further comprising a facsimile device,
          wherein the predetermined data is a facsimile incoming call.

5.  (previously presented) The apparatus according to claim 1, wherein the first condition is a lapse of a predetermined time period after execution of processing based on the predetermined data.

6.  (previously presented) The apparatus according to claim 2,
wherein, when a second condition is met after switching to the third power state, the processor switches the power state to the second power state,
          wherein the first condition is a lapse of a predetermined time period after execution of processing based on the predetermined data, and
          wherein the second condition is a lapse of a predetermined time period after execution of processing based on the data different from the predetermined data.

7.  (currently amended) The apparatus according to claim 1, further comprising:

          an image processing circuit configured to perform processing on the image data and output the image data to the printer,
          wherein the processor prohibits power supply to the image processing circuit in the first power state.

8.  (currently amended) The apparatus according to claim 7, wherein the processor prohibits power supply to 

9.  (currently amended) The apparatus according to claim 1, further comprising:
a power control unit configured to control supply of power to the processor,
          wherein the power control unit does not supply power to the other cores in the first power state, and
          wherein the  power control unit does not supply power to the plurality of cores in the second power state.

10.  (currently amended) The apparatus according to claim 9, wherein, in a case where the predetermined data is received in the second power state, the processor causes the power control unit to supply power to the one of the plurality of cores, and the one of the plurality of cores of the processor becomes usable.

11.  (original) The apparatus according to claim 1, wherein the usable state is a state where the processor inputs a clock to a core, and the unusable state is a state where the processor inputs no clock to a core.

12.  (currently amended) A method of an apparatus that includes a processor including a plurality of cores, the method comprising:
          switching a power state between a first power state and a second power state, the first power state being a state where one of the plurality of cores is usable 
          switching, based on reception of predetermined data in the second power state, the power state from the second power state to the first power state, and when a first condition is met after switching to the first power state, switching the power state from the first power state to the second power state.

13.  (previously presented) The method according to claim 12, wherein the predetermined data is a packet signal to be received via a network.

14.  (previously presented) The method according to claim 12, wherein the first condition is a lapse of a predetermined time period after execution of processing based on the predetermined data.

15.  (currently amended) The method according to claim 12 further comprising:
controlling supply of power to the processor; 
          wherein the controlling includes not supplying power to the other cores in the first power state, and
          not supplying power to the plurality of cores in the second power state.

16.  (new) The method according to claim 12, wherein the predetermined data is a facsimile incoming call.

17.  (new) The method according to claim 12, further comprising:
          switching the power state to a third power state where the plurality of cores are usable; 
	switching the power state from the second power state to the first power state based on reception of the predetermined data in the second power state; and          
switching the power state from the first power state to the third power state based on reception of data different from the predetermined data in the first power state.


switching the power state to the second power state when a second condition is met after switching to the third power state,
          wherein the first condition is a lapse of a predetermined time period after execution of processing based on the predetermined data, and
          wherein the second condition is a lapse of a predetermined time period after execution of processing based on the data different from the predetermined data.

19.  (new) The method  according to claim 12, further comprising:
          printing an image based on image data on a sheet; and
          performing processing on the image data and outputting the image data to a printer.

20. (new) The method according to claim 12, wherein the usable state is a state where a clock is input to a core, and the unusable state is a state where no clock is input to a core.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely TSUJI (US 2016/0378164 A1), discloses an apparatus (see figure 1, i.e., apparatus 10) comprising: a processor (i.e., CPU 11) including a plurality of cores (see pars 0018 and 0030, 3 or more cores, see fig. 1), wherein the process (CPU 11) is configured to switch a power state between a first power state and a second power state, the first power state being a state where one of the plurality of cores is usable (i.e., core 1 to process the tasks, see par 55) and the other core is unusable (i.e., core 0 is shifted to sleep mode, see par 55), the second power state being a state where the plurality of cores are 
The closest prior art of record, namely, TSUJI (US 2016/0378164 A1), does not disclose, teach or suggest, wherein, based on reception of predetermined data in the second power state, the processor switches the power state from the second power state to the first power state, and when a first condition is met after switching to the first power state, the processor switches the power state from the first power state to the second power state, as recited in amended independent claim 1.

Claims 2-11 are allowable because claims 2-11 are dependent on allowable independent claim 1 above.  

Independent claim 12 recites similar claim limitations or features similar to those recited in the analogous apparatus claim of independent claim 1 above. Therefore, claim 12 is found to be allowable for the same and/or similar reasons, as stated and discussed above in independent claim 1 above.

Claims 13-20 are allowable because claims 13-20 are dependent on allowable independent claim 12 above.  

Furthermore, claims 1-20 are found to be allowable for the reasons stated in applicant remarks, dated 23 August 2021, in pages 8-11, and for the reasons stated in the non-final Office Action, dated 24 May 2021, in pages 18-20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOV POPOVICI/Primary Examiner, Art Unit 2677